Daybreak Oil and Gas, Inc. 601 West Main AveSuite 1012 Spokane, WA99201 Office: (509) 232-7674 Fax: (509) 455-8483 November 5, 2008 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attention: Karl Hiller Branch Chief Re: Daybreak Oil and Gas, Inc. Form 10-KSB/A for Fiscal Year Ended February 29, 2008 Filed July 14, 2008 Form 10-Q for Fiscal Quarter Ended August 31, 2008 Filed October 15, 2008 Response letter dated September 26, 2008 File No. 000-50107 Dear Mr.
